Citation Nr: 1120525	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-05 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1958 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denied entitlement to a TDIU.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing in August 2010.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral varicose veins with history of phlebitis, evaluated as 60 percent disabling; and skin cancer, evaluated as noncompensably disabling, for a combined evaluation of 60 percent.  

2.  The Veteran completed one year of high school and later earned a General Education Development (GED) credential; he did not attend college.  He last worked in 1987. 

3.  Affording the Veteran the benefit of the doubt, service-connected bilateral varicose veins with history of phlebitis preclude him from securing and following some form of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to a TDIU, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral varicose veins with history of phlebitis.  The Veteran has not contended that his service-connected skin cancer affects his employability.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
Even so, before awarding a total rating, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran is service connected for bilateral varicose veins with history of phlebitis, evaluated as 60 percent disabling; and skin cancer, evaluated as noncompensably disabling.  As the Veteran has been rated at 60 percent for a single service-connected disability since October 19, 1990, the Veteran does meet the criteria for consideration for entitlement to TDIU on a schedular basis because the rating satisfies the percentage requirements of 38 C.F.R. § 4.16a.  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Having reviewed the evidence, a finding of entitlement to a TDIU is supportable.  In this regard, the record reflects that the Veteran has an education that includes obtaining a GED.  He has no college education and no additional training.  His work history shows that he was last employed as a security guard from 1986 to 1987.  The Veteran's testimony indicated that his bilateral leg pain as a result of his varicose veins forced him to stop working in 1987.  

The Veteran was afforded a VA examination in August 2007.  The Veteran reported chronic problems with circulation in his legs and increased pain when he walked.  He reported limited functioning in that he had increased problems with completing tasks such as cooking, cleaning, laundry, and yard work.  He reported that he could manage most of his chores with frequent rest periods and elevating his feet several times a day.  The Veteran's medical history included a report of persistent edema and constant pain.  The Veteran reported that he had aching, fatigue, and a heavy feeling after prolonged walking or standing.  His symptoms were not relieved by elevation or compression hosiery.  There was no present ulceration.  Following an exhaustive examination, the examiner opined that the Veteran's lower extremities appeared in fairly good condition for his age.  Pulses and skin temperature were within normal limits bilaterally.  There were no complications of varicose veins noted on examination to include superficial thrombophlebitis, ulcers, stasis dermatitis, skin breakdown, erythematous changes or edema.  The Veteran had decreased sensation in a stocking distribution consistent with known peripheral neuropathy.  

The Veteran was diagnosed with residuals varicose veins of the bilateral lower extremities without objective evidence of complications and peripheral neuropathy of the lower extremities, not caused by the varicose veins.  The examiner opined that the Veteran's condition had a significant effect on his occupation; the Veteran had decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  The examiner further opined that it was less likely as not that the Veteran's varicose veins would prevent/preclude him for gaining and maintaining employment.  The Veteran would be able to engage in light or sedentary employment duties given that condition.  A review of the records revealed evidence that the Veteran's other medical conditions, to include diabetic neuropathy, hypertension, bilateral knee and spine degenerative joint disease, right foot pain, prostate cancer status post-radiation treatment, depression, and a history of coronary artery disease might also result in occupational problems.  

The Veteran testified that his prior employment included being a police officer, reloading vending machines, and a security guard, which all required him to be on his feet.  See hearing transcript, pgs. 7-9.  He also testified that his prior positions did not require any real training except for being a police officer, and that they did not involve any computer skills.  Id. at 10.  Furthermore, the Veteran indicated that he did not have any computer skills and in fact did not even own a computer.  Id.  The Veteran further testified about the pain in his legs and the limitations that his service-connected varicose veins caused.  Id. at 11-17.  Additionally, the Veteran testified that he had pain in his legs long before he was diagnosed with neuropathy.  Id. at 4.  In this regard, the Board observes that the claims file includes VA examinations for his varicose veins dating back to 1987, which document his complaints of pain.  

As was discussed in the law and regulations section above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  In affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU.  

The Board acknowledges that the only medical opinion in this case, that of the VA examiner, shows that the Veteran was opined to be able to engage in light or sedentary employment duties.  However, when taking into account the Veteran's employment and educational background, the Board finds that the evidence supports a conclusion that the Veteran is incapable of performing the physical and mental acts required by light or sedentary employment.  As discussed above, the Veteran's previous employment positions all required standing and walking and did not include any additional training.  The Veteran testified that he does not have any computer skills or other training; his education level includes only completing one year of high school and then obtaining his GED.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The undersigned, having taken testimony from the Veteran at a personal hearing and having assessed the demeanor of the Veteran finds that his testimony is highly credible.  Thus, although the examiner opined that the Veteran is able to engage in light or sedentary employment duties, the evidence does not show that the Veteran has the educational and employment background to be able to secure and follow a light or sedentary employment position.  

Furthermore, with regards to the examiner's indication that the Veteran's subjective leg complaints may be related to neuropathy, which is not service connected, the Board observes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Furthermore, the Veteran has credibly and competently testified regarding having pain in his legs prior the diagnosis of neuropathy; his assertions are supported by VA examinations as early as 1987, prior to any showing of neuropathy, which indicate that the Veteran had pain in his legs.  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's nonservice-connected neuropathy, the Board has considered all of his bilateral leg symptoms and complaints in evaluating the effect of his leg disabilities on his employability.  

Additionally, to the extent that the examiner opined that the Veteran's other nonservice-connected disabilities might contribute to his unemployability, the Board finds that such opinion lacks probative value.  The examiner opined that the Veteran's nonservice-connected disabilities "may" also result in occupational problems, which equally implies that the Veteran's nonservice-connected disabilities may not have result in occupational problems.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (implication of medical opinion that a veteran may have been having symptoms prior to diagnosis of multiple sclerosis is that the veteran "may not have" been showing symptoms).  Since medical opinions that are speculative, general, or inconclusive in nature cannot support a claim, the Board finds that the converse is true, and a speculative opinion that weighs against the claim cannot be used to deny.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert, 5 Vet. App. At 33.  Therefore, the Board does not find the examiner's opinion probative as to the effect of nonservice-connected disabilities on the Veteran's employability.

In this case, the Board finds that the evidence of record is sufficient to show that the Veteran's service-connected disability of bilateral varicose veins with history of phlebitis, when taking into account his employment and educational history, precludes him from securing or following a substantially gainful occupation.  Thus, applying the benefit of the doubt rule, the Board finds that the Veteran's bilateral leg disability is sufficient to prevent the Veteran from maintaining substantially gainful employment. 

In summary, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral varicose veins with history of phlebitis.  Applying the benefit of the doubt rule, the Board finds that TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


